Citation Nr: 1010266	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain with idiopathic scoliosis.

2.  Entitlement to service connection for major depressive 
disorder with anxiety/insomnia.  

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as secondary to service connected interstitial 
cystitis.

4.  Entitlement to service connection for costochondritis. 

5.  Entitlement to an initial evaluation in excess of 60 
percent for interstitial cystitis with polyuria and urinary 
leakage.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse and two observers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to May 
1997 and December 2000 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In a July 
2006 rating decision the RO, inter alia, granted entitlement 
to service connection for interstitial cystitis with polyuria 
and urinary leakage with a 60 percent disability evaluation, 
lumbosacral strain with idiopathic scoliosis with a 10 
percent evaluation, and denied entitlement to service 
connection for costochondritis and colitis.  With respect to 
colitis, it is noted that the Veteran later clarified that 
she was seeking entitlement to service connection for IBS, 
not colitis.  See May 2007 deferred rating decision.  In an 
April 2007 rating decision, the RO granted service connection 
for vulvodynia, apparently as secondary to her service-
connected interstitial cystitis, but did not separately 
evaluate it finding that doing so would violate the rule 
against pyramiding.  38 C.F.R. § 4.14.  In a March 2008 
rating decision the RO denied entitlement to service 
connection for IBS as secondary to her service-connected 
interstitial cystitis.  
It is noted that in the July 2009 supplemental statement of 
the case (SSOC) that the RO addressed a claim for entitlement 
to service connection of a "bowel condition (to include 
[IBS] with colitis.)"  As the Veteran has clarified the 
scope of this claim, the Board has recharacterized it as for 
service connection of IBS.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009)

The Veteran was provided a Travel Board hearing in October 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At and following her Board hearing, the Veteran submitted 
evidence that has not yet been considered by the RO.  In this 
regard, the Board may consider this evidence in the first 
instance because the Veteran has waived initial RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for lumbosacral strain with idiopathic 
scoliosis and entitlement to service connection for IBS being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has major 
depressive disorder with anxiety/insomnia that is causally 
related to service.

2.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has 
costochondritis that is causally related to service.

3.  Throughout the applicable period, the Veteran's 
interstitial cystitis has been manifested predominantly by 
voiding dysfunction requiring the use of absorbent materials, 
which must be changed more than 4 times per day.  

4.  The Veteran's vulvodynia did not require any treatment 
prior to May 4, 2007, but thereafter required continuous 
treatment with symptoms but was not controlled thereby.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service 
connection for major depressive disorder with 
anxiety/insomnia is established.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

2.  Resolving doubt in favor of the Veteran, service 
connection for costochondritis is established.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

3.  The criteria for an initial evaluation in excess of 60 
percent for interstitial cystitis with polyuria and urinary 
leakage have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7512 (2009).

4.  The criteria for a separate initial compensable 
evaluation for vulvodynia were not met prior to May 4, 2007.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.116, Diagnostic Code 
7610 (2009).

5.  On and after May 4, 2007, the criteria for a separate 
initial 30 percent evaluation for vulvodynia are met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.116, Diagnostic Code 
7610 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the service connection claims granted herein, 
considering the favorable outcome detailed below, any error 
in VA's fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), are 
harmless.

As to the claim for a higher rating, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  For this reason, and as no 
deficiency in VA's compliance with its duties under the VCAA 
have been alleged, the Board need not address VA's duty to 
notify with respect to that claim.  

The Board further finds that the duty to assist requirements 
have also been satisfied with respect to that claim.  
Specifically, all obtainable evidence identified by the 
Veteran relative to the issue has been obtained and 
associated with the claims folder, and the Veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO provided the veteran with 
a VA examination for this disability, which was thorough and 
consistent with contemporaneous VA records.

Psychiatric Disability and Costochondritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005). Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Of record is a December 1994 enlistment examination.  At this 
time the Veteran's psychiatric state was noted as normal, as 
were her lungs and chest and musculoskeletal system, but for 
moderate asymptomatic pes planus.  On her entrance report of 
medical history, she denied having ever attempted suicide, or 
having had depression or excessive worry or nervous trouble 
of any sort.  She also denied any pain or pressure in her 
chest.  

Related to her second period of service, the Veteran received 
an entrance examination in November 2000.  At this time her 
psychiatric state was noted as normal, as were her lungs and 
chest.  Besides mild thoracolumbar scoliosis, no other 
musculoskeletal abnormalities were noted.  On the associated 
entrance report of medical history, she denied having ever 
attempted suicide, or having had depression or excessive 
worry or nervous trouble of any sort.  She also denied any 
pain or pressure in her chest.  

Of record is a November 2001 service treatment noted 
documenting the Veteran's concerns of anxiety for several 
months.  She related feeling intermittently anxious, almost 
to the point of having panic attacks.  Probable anxiety 
disorder/occult depression was assessed at this time.  The 
Veteran was prescribed Celexa and advised to follow-up, which 
she apparently did not do.  

A late February 2002 service treatment record documents a 
complaint of intermittent pain in the right lower sternal 
border, especially with twisting motions to the left.  The 
Veteran described that her lower rib seemed to "pop" and 
cause pain.  Questionable right costochondral separation was 
assessed at this time. 

In March 2002 the Veteran presented with a 1 month history of 
pain at the right 6th and 7th rib margin.  It was noted that 
the Veteran's condition had failed to improve with 
conservative treatment.  An X-ray of the right thoracic rib 
cage revealed no evidence of fracture or any significant 
abnormality in the right hemithorax.  Probable 
costochondritis was assessed. 

In May 2002 the Veteran presented with a complaint of chest 
pain since January 2002, at which time she reported having 
had an area of bruising in the right sternum.  She reported 
intermittent right chest pain since then.  At this time she 
complained of similar symptoms, but related that they were 
worse than usual.  Possible costochondritis was assessed.  

In November 2005 the Veteran was provided a VA (QTC) 
examination.  The examiner noted that in November 2001 that 
the Veteran began to experience depressed mood, anxiety, 
panic spells, difficulty falling asleep, sadness, guilt and 
loss of capacity for enjoyment.  The examiner noted that 
these symptoms had persisted and worsened under stress.  It 
was noted that her treatment with Celexa was without benefit.  
At this time, the Veteran explained that she was afraid to 
seek help "at home" because it would involve personnel from 
her own unit, so she sought no further help.  (It is noted by 
the Board that the Veteran served as a Mental Health 
Specialist.  See DD Form 214.)  The examiner noted that the 
Veteran then experienced a depressed mood, sadness, guilt, 
anhedonia and several panic attacks per week.  She also had 
difficulty falling asleep and awakened frequently during the 
night.  She had no capacity for enjoyment.  It was also noted 
that she felt sad and angry when she remembered being abused 
as a child and that she startled easily.  Major depression, 
recurrent, moderate severity was assessed.  In closing the 
examiner noted that the history was obtained from the Veteran 
and from the records provided.  The examiner felt that the 
history appeared to be reliable and consistent.  

In November 2005 the Veteran was provided a VA examination 
for her claimed costochondritis.  At the time of the 
examination the examiner noted that the Veteran had been 
suffering from costochondritis since 2002 due to injury.  The 
examiner noted the symptoms of pain in the sternum area, with 
symptoms occurring intermittently as often as 3 times per 
month with each occurrence lasting for three days.  The 
examiner stated that for the Veteran's "claimed condition of 
costochondritis there [was] no diagnosis because the 
condition [had] resolved."

At the October 2009 Board hearing, the Veteran's husband 
related his observations of the Veteran's mental state.  He 
reported that she had problems with depression before she was 
in the Army, but noted that her psychiatric problems had 
gotten worse due to her various physical problems.  He also 
described anxiety and panic attacks.  

Also at the Board hearing, the Veteran related a history of 
injury to her chest in service resulting in the impression of 
costochondritis.  She reported that she continued to have 
symptoms of this disability on an intermittent basis.  

In November 2009, the Veteran underwent a private mental 
health evaluation in which she was diagnosed with major 
depressive disorder.  It was noted in this report that pain 
and other symptoms related to several service-connected 
disabilities was contributing to her depression.  Similar 
findings were noted in a December 2009 report of a 
psychological evaluation.

Initially, the Board notes the suggestion that the Veteran 
may have had a psychiatric disability prior to service.  Her 
husband's testimony and the reported history of abuse as a 
child raise this question.  Similar history was also 
discussed during the VA mental health examination.  
Nevertheless, upon entrance into both of her periods of 
active service, her psychiatric state was normal on 
examination.  Accordingly, she is taken to have been in sound 
condition upon entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In order to rebut this presumption, there must be clear and 
unmistakable evidence that she had a psychiatric disability 
prior to service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. 
Reg. 23027 (May 4, 2005). Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The Board does not find that the 
observation of depression prior to service and the reported 
history of child abuse are sufficient to overcome this 
presumption.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (holding that a veteran's self-report that he had 
previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).

Having found that the presumption of soundness applies, the 
Board further finds that entitlement to service connection 
for major depressive disorder with anxiety/insomnia is 
established.  In this regard, the evidence shows the first 
documented complaints of psychiatric symptoms in November 
2001, during active service.  Although the November 2005 VA 
examiner did not offer a specific opinion on etiology, the 
examiner also appeared to accept as credible the Veteran's 
lay report that most of her current symptomatology manifested 
while on active duty and continued thereafter.  In essence, 
the overall text of the report suggests that the examiner 
took for granted that there was a relationship between her 
major depressive disorder and her military service.  
Therefore, given her credible lay reports of a continuity of 
symptomatology since service, the VA examiner's acceptance of 
those reports, and the close proximity between her military 
service and her first documented assertions that she 
developed a psychiatric disorder therein, the Board finds 
that there is at least an approximate balance of positive and 
negative evidence as to whether the Veteran first manifested 
major depressive disorder with anxiety/insomnia in service.  
Thus, having resolved doubt in her favor, the claim is 
granted.  

The Board again notes the recent medical evidence suggesting 
that her service-connected disabilities may also be 
contributing to or aggravating her claimed major depressive 
disorder.  However, as service connection is being granted on 
a direct basis, the claim of service connection on a 
secondary basis is moot.

It is also noted that the Veteran was first diagnosed as 
having costochondritis in service.  Although the most recent 
VA examination found that this condition resolved at the time 
of the exam, it is also clear from the record that the 
condition has had a history of intermittent manifestations 
since service, as noted both during the examination and at 
her Board hearing.  In McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim  
... even though the disability resolves prior to the 
Secretary's adjudication of the claim."  Although the 
Veteran may not be competent to assess costochondritis, she 
is clearly competent to relate her symptomatology, which she 
has and described as identical to that which first manifested 
in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Furthermore, the VA examiner appeared to accept 
as credible her report of intermittent manifestations since 
service.  Accordingly, the Board finds that although this 
condition may be intermittent in nature, it is chronically so 
and first manifested in service.  Thus, having resolved doubt 
in favor of the Veteran, service connection for 
costochondritis is also granted.  

Interstitial Cystitis and Vulvodynia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate rating codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, an appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under Diagnostic Code 7512, chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, is rated as voiding dysfunction.  38 C.F.R. § 
4.115b.

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every two 
to three months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  38 C.F.R. § 
4.115a.

Urinary tract infections requiring drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function. 38 C.F.R. § 4.115a.

In the present case the Veteran has been awarded the maximum 
schedular 60 percent evaluation for her disability for 
voiding dysfunction for urinary incontinence requiring the 
use of an appliance or absorbent materials, which must be 
changed more than four times per day.  Id.  The Board notes 
that this condition also involves recurrent urinary tract 
infections; however, her urinary tract infections have not 
required hospitalization or intensive management.  Thus, the 
predominant area of dysfunction of the Veteran's interstitial 
cystitis is clearly voiding dysfunction.  See November 2005 
report of VA examination.  Under the schedule for ratings of 
the genitourinary system, only the predominant area of 
dysfunction shall be considered for rating purposes.  See 
38 C.F.R. § 4.11a.  Accordingly, there is no basis for a 
schedular evaluation in excess of 60 percent.  

Nevertheless, the Board finds that the Veteran is entitled to 
a separate compensable evaluation for vulvodynia.  In this 
regard, the Board notes that interstitial cystitis is a 
condition manifested by a chronic inflammation involving the 
mucosa and muscularis of the bladders, resulting in reduced 
bladder capacity, pain relieved by voiding and severe bladder 
irritative symptoms.  See Stedman's Medical Dictionary, at 
434 (26th ed. 1995).  Comparatively, vulvodynia is a 
condition manifested by chronic vulvar discomfort with 
complaints of burning and superficial irritation.  Id. at 
1954.  VA's rating schedule directly provides for evaluation 
of disease or injury of the vulva.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7610.  Accordingly, the Board finds that 
separate evaluation under this diagnostic code for vulvodynia 
for at least a portion of the period under consideration in 
this appeal is appropriate and would not violate the rule 
against pyramiding.  38 C.F.R. § 4.14.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993)

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
disease or injury of the vulva, a noncompensable rating is to 
be assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is to be assigned for 
symptoms that require continuous treatment.  A 30 percent 
rating is to be assigned for symptoms not controlled by 
continuous treatment. 38 C.F.R. § 4.116, Diagnostic Codes 
7610 to 7615 (2009).  A 30 percent evaluation is the maximum 
possible rating under Diagnostic Code 7610.

In this regard, a May 4, 2007, private treatment record 
documents a complaint of vulvular pain and resultant 
inability to have intercourse.  Vulvodynia was assessed at 
this time and the Veteran was prescribed lidocaine jelly for 
acute symptom relief as well as Zyrtec.  It was noted that 
she was then on amitriptyline.  

In a May 2007 statement the Veteran related that her 
condition of vulvodynia had worsened since she filed her 
initial claim.  She related that she had continuous vulvular 
and pelvic pain and that the pain and pressure had become so 
intense that she could not sleep through the night.  She 
noted that prescribed medications had been prescribed, but 
gave her no apparent relief.  

A July 2007 private treatment record from notes a continued 
complaint of vulvodynia with symptoms unchanged with use of 
Zyrtec and lidocaine jelly.  The Veteran related at this time 
that use of the lidocaine jelly caused her a shaking 
sensation each time she used it.

In March 2009 the Veteran received a VA (QTC) examination.  
At this time it was noted that the condition of vulvodynia 
had existed since 2006.  At this time she reported pelvic 
pain and pressure within the vaginal and pelvic regions.  She 
described throbbing and painful sensitivity that felt like 
giving birth.  It was noted that her symptoms were 
uncontrolled with continuous treatment with amitriptyline and 
lidocaine jelly.

Prior to May 4, 2007, a compensable evaluation is not 
warranted; however, from that time a 30 percent maximum 
evaluation is granted.  In this regard, the Board notes that 
the condition existed prior to this date, but it was not 
until this date that the clinical evidence shows that the 
Veteran required any treatment for it.  The Veteran's May 
2007 statement indicates that prior to this time her 
condition, while present, was less symptomatic.  The clinical 
evidence also shows that from the time that this condition 
required continuous treatment, e.g. with medication and 
lidocaine jelly, that the treatment was ineffective in 
controlling her symptoms.  Accordingly, from May 4, 2007, the 
date of the private record showing the first evidence of 
required continuous treatment without relief, a 30 percent 
maximum evaluation is awarded.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, her disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for major depressive 
disorder with anxiety/insomnia is granted.

Entitlement to service connection for costochondritis is 
granted.

Entitlement to an initial evaluation in excess of 60 percent 
for interstitial cystitis with polyuria and urinary leakage 
is denied.  

Entitlement to a separate compensable evaluation of 30 
percent for vulvodynia is granted, on and after May 4, 2007, 
subject to the laws and regulations governing the award of 
monetary benefits.




REMAND

In March 2009 the Veteran was provided a VA (QTC) examination 
of the spine.  At this time range of motion studies were 
performed, revealing some limitation of motion, but no muscle 
spasm or tenderness.  Flexion and extension were notably to 
60 and 30 degrees, respectively, with pain.  

Following her Board hearing, the Veteran submitted a report 
of private evaluation regarding her spine.  The November 2009 
private report of examination indicates that the Veteran's 
lumbosacral strain with idiopathic scoliosis may have 
increased in severity since her last VA examination.  When it 
is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Because the record indicates that this disability 
may have increased in severity, remand for a VA examination 
is necessary.

The Board notes that the Veteran has submitted medical 
literature indicating that persons with interstitial cystitis 
are more likely than the normal population to have IBS.  See 
excerpts from The Interstitial Cystitis Survival Guide.  It 
is also noted that when the Veteran's interstitial cystitis 
was treated with Elmiron that she developed severe 
gastrointestinal symptomatology and that IBS was suspected.  
See November 2005 progress report from K.L.G., M.D.  

Also, in March 2009 the Veteran received a VA (QTC) 
examination pertaining to IBS as related to her service-
connected interstitial cystitis.  The examiner that conducted 
the examination noted no apparent association between her 
service-connected bladder and bowel problems because her 
currently symptomatic IBS occurred much later than her 
bladder problems.  The examination report did not address 
whether the Veteran's treatment of interstitial cystitis 
either caused or aggravated her diagnosed IBS.  Accordingly, 
it appears to the Board that the examination was inadequate.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the current 
severity of her service-connected 
lumbosacral strain with idiopathic 
scoliosis.  The claims folder should be 
provided to the examiner in connection 
with the examination of the Veteran.

All indicated tests and studies should be 
undertaken, to include range of motion 
testing, X-rays, and any necessary EMG 
studies.  The examiner should comment on 
whether this disability is productive of 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.  The examiner is requested to 
identify any neurological manifestations, 
and comment on the severity of any such 
manifestations.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
her IBS.  Any indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
offer comments and an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
IBS is causally or etiologically related 
to the Veteran's service-connected 
interstitial cystitis, particularly 
whether there exists and relationship 
between treatment with Elmiron for 
interstitial cystitis and the development 
of IBS.  If IBS is not caused by the 
service-connected interstitial cystitis, 
the examiner should comment as to whether 
the Veteran's service-connected 
interstitial cystitis chronically worsens 
or increases the severity of her IBS.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The Veteran's 
claims file must be made available to the 
examiner for review in connection with the 
examination.

3.  Thereafter, readjudicate the issues on 
the basis of all pertinent evidence of 
record and all governing law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


